Citation Nr: 0502599	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from May to July 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

VA Form 119 (Report of Contact) shows that in May 2004, the 
veteran withdrew his request for a hearing before a Veterans 
Law Judge of the Board.  Accordingly, the veteran's hearing 
request is withdrawn.

In the veteran's application for compensation benefits filed 
in August 2002, he indicated that he was entitled to service 
connection for a perforated eardrum.  A review of the claims 
file shows that the RO has not adjudicated this claim.  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran does not currently have impaired hearing in the left 
ear for VA disability purposes as none of the auditory 
thresholds in any of the frequencies is 40 decibels or 
greater; nor are the auditory thresholds for at least three 
of the frequencies 26 decibels or greater; nor is the speech 
recognition score using the Maryland CNC Test less than 94 
percent.  

3.  The competent medical evidence of record shows that the 
veteran has impaired hearing in the right ear for VA 
disability purposes as at least one of the auditory 
thresholds in the frequencies is 40 decibels or greater, or 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; there is no competent medical 
evidence of record of a causal nexus between the currently 
diagnosed right ear hearing loss and an incident of the 
veteran's military service.

4.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in September 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  Similar notice was provided 
again to the veteran in correspondence dated in May 2004.

The Board notes that the September 2002 VCAA notice contained 
no specific request for the veteran to provide any evidence 
in the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2004).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
the claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Moreover, in May 2004, in response to the May 2004 
development letter, the veteran indicted that he had no 
additional evidence to submit and he requested that his 
appeal be forwarded to the Board.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2002 rating decision and January 2004 Statement of the Case 
(SOC), which together provided the veteran with notice as to 
the evidence needed to substantiate his claims and the 
reasons for the denials.  The SOC provided the veteran with 
notice of all of the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in December 2003, and 
obtained a medical opinion on the etiology of the claimed 
disorders.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

The veteran maintains that his hearing loss and tinnitus are 
due to ear infections he developed as the result of a 
swimming exercise during recruit training in June 1958.  The 
veteran maintains that every since this incident, he has 
experienced hearing loss and tinnitus. 

The service medical records document clinical findings of a 
perforated right tympanic membrane as well as otitis media, 
chronic, suppurative, bilateral, pseudomonas aeruginosa.  The 
service examiners noted that an audiogram revealed a greater 
than 40 decibel hearing loss at all frequencies in both ears.  
The service examiners concluded that the otitis media existed 
prior to the veteran's entry into service. 

The December 2003 VA audiological examination report showed 
that the examiner 
reviewed the claims file.  The examiner discussed the 
veteran's in-service bout with a perforated right tympanic 
membrane.  The examiner also discussed the veteran's 
employment history and history of noise exposure.  The 
veteran reported that he had experienced hearing loss in his 
right ear for over 50 years.  The veteran indicated that he 
only experienced tinnitus when he went outside and it was 
windy; when he returned inside, the tinnitus went away.  The 
examiner noted that what the veteran described was not 
tinnitus.  Audiometric testing revealed that the veteran 
exhibited pure tone air conduction thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40
45
55
LEFT
15
15
20
20
10

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 100 percent in both ears.  The VA examiner noted 
that tinnitus was not truly present.  The examiner diagnosed 
mild to moderately severe conductive hearing loss from 250 to 
4000 Hertz and a moderately severe to severe drop 6000 to 
8000 Hertz in the right ear.  The examiner noted that the 
left ear had normal hearing sensitivity.  The examiner also 
discussed pertinent findings noted in the service medical 
records, including the diagnosed otitis media with chronic 
suppurative pseudomonas aeruginosa.  The examiner concluded 
that there was no connection between the veteran's hearing 
loss and service. 

Audiometric testing conducted at the December 2003 VA 
examination shows that the veteran does not currently have 
impaired hearing in the left ear for VA disability purposes 
as none of the auditory thresholds in any of the frequencies 
is 40 decibels or greater; nor are the auditory thresholds 
for at least three of the frequencies 26 decibels or greater; 
nor is the speech recognition score using the Maryland CNC 
Test less than 94 percent.  38 C.F.R. § 3.385 (2004).  Thus, 
the veteran is not shown to have a current disability.  
Accordingly, service connection for left ear hearing loss is 
denied. 

Audiometric testing conducted at the December 2003 VA 
examination shows that the veteran currently has impaired 
hearing in the right ear for VA disability purposes as at 
least one of the auditory thresholds in the frequencies is 40 
decibels or greater, or auditory thresholds for at least 
three of the frequencies are 26 decibels or greater.  38 
C.F.R. § 3.385 (2004).  In the opinion of the December 2003 
VA examiner, however, there is no link between the currently 
diagnosed hearing loss and the veteran's military service.  
Thus, there is no competent medical evidence of record that 
establishes a causal nexus between the currently diagnosed 
right ear hearing loss and an incident of the veteran's 
military service.  While the veteran is competent to describe 
his subjective symptoms, he does not possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, service 
connection for right ear hearing loss is denied.   

The medical evidence of record also shows that the veteran 
has not been clinically 
diagnosed with tinnitus.  As no current disability is shown 
by the evidence, 
service connection for tinnitus must also be denied.  38 
C.F.R. § 3.303 (2004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


